UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 12, 2012 BOOKS-A-MILLION, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 0-20664 63-0798460 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 402 Industrial Lane Birmingham, Alabama35211 (Address of principal executive offices, including zip code) (205) 942-3737 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On September 12, 2012, Douglas G. Markham’s employment as Executive Vice President/Chief Administrative Officer and Secretary of Books-A-Million, Inc. was terminated, effective immediately. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOOKS-A-MILLION, INC. By: /s/ Terrance G. Finley Terrance G. Finley Chief Executive Officer and President Dated: September 17, 2012
